DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 20160240830 A1).
	Regarding claim 9, MIZUNO teaches a porous film (see the battery separator obtained by laminating a modified porous layer on the polyolefin porous membrane, see Abstract; [0022] A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-water-based separator for a rechargeable battery) comprising:
a porous substrate (see the polyolefin porous membrane (polyethylene resin porous membrane)); and 
a porous layer (see the modified porous layer (coating layer comprising meta-type wholly aromatic polyamide and alumina particles)) laminated on at least one surface of the porous substrate (Abstract: the battery separator obtained by laminating a modified porous layer on the polyolefin porous membrane; [0022] A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-water-based separator for a rechargeable battery), the porous layer containing an organic resin (see the meta-type wholly aromatic polyamide in the coating layer comprising meta-type wholly aromatic polyamide and alumina particles) different from a resin constituting the porous substrate (see the polyethylene resin in the polyethylene resin porous membrane), 
wherein in an interface between the porous substrate and the porous layer (see the interface between the polyolefin porous membrane (polyethylene resin porous membrane) and the modified porous layer (coating layer comprising meta-type wholly ≦ W ≦ 50 μm and height (H) within a range of 0.5 μm ≦ H and irregularly disposed on both sides of the polyolefin porous membrane in a density not less than 3/cm2 and not more than 200/cm2 per side; In the interface, the heights of the protrusions for the polyolefin porous membrane (polyethylene resin porous membrane)) and the modified porous layer (coating layer comprising meta-type wholly aromatic polyamide and alumina particles) are the same, therefore, the height of the protrusion of the modified porous layer (coating layer comprising meta-type wholly aromatic polyamide and alumina particles) is within a range of 0.5 μm (500 nm) ≦ H) and a distance between projections is 1 µm or more ([0044] A polyolefin porous membrane comprising protrusions of polyolefin having size (W) within a range of 5 μm ≦ W ≦ 50 μm and height (H) within a range of 0.5 μm ≦ H and irregularly disposed on both sides of the polyolefin porous membrane in a density not less than 3/cm2 and not more than 200/cm2 per side; In the interface, the distance between the protrusions and the density of the protrusions for the polyolefin porous membrane (polyethylene resin porous membrane)) and the modified porous layer (coating layer comprising meta-type wholly aromatic polyamide and alumina particles) are the same, and, since the density of the protrusions ranges from 3/cm2 to 200/cm2 per side, the distance between the protrusions is roughly calculated as from 5000 μm to 707 μm; Given the teachings above, it would have been obvious to have selected distance within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “wherein the porous layer has a porosity of 40% to 80%, and an adhesive ratio between the porous substrate and the organic resin constituting the porous layer is 50% to 90%”, MIZUNO teaches the porous layer has a porosity of 40% to 80% ([0284] The porosity of the modified porous layer is more preferably from 40 to 70%).  Regarding the claimed “an adhesive ratio between the porous substrate and the organic resin constituting the porous layer is 50% to 90%”, since MIZUNO meets all the composition requirements of the claimed product (see [0022] of MIZUNO, A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-water-based separator for a rechargeable battery; see [0099]-[0100] of Applicant’s Specification, The obtained secondary dispersion liquid (aromatic polyamide and alumina particles) was applied to both surfaces of a polyethylene porous substrate), MIZUNO’s composition is considered to inherently provide the same predictable property regarding “an adhesive ratio between the porous substrate and the organic resin constituting the porous layer is 50% to 90%”, and the property regarding “an adhesive ratio between the porous substrate and the organic resin constituting the porous layer is 50% to 90%” would obviously have been present in MIZUNO’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 9.


	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “a falling ball film rupture temperature of 280°C or higher”, since MIZUNO meets all the composition requirements of the claimed product (see [0022] of MIZUNO, A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-water-based separator for a rechargeable battery; see [0099]-[0100] of Applicant’s Specification, The obtained secondary dispersion liquid (aromatic polyamide and alumina particles) was applied to both surfaces of a polyethylene porous substrate), MIZUNO’s composition is considered to inherently provide the same predictable property regarding “a falling ball film rupture temperature of 280°C or higher”, and the property regarding “a falling ball film rupture temperature of 280°C or higher” would obviously have been present in MIZUNO’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “a shutdown temperature of 135°C or lower”, since MIZUNO meets all the composition requirements of the claimed product (see [0022] of MIZUNO, A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 9.
	Regarding the claimed “wherein a difference between a shutdown temperature and a meltdown temperature (shutdown temperature - meltdown temperature) is 70°C or higher”, since MIZUNO meets all the composition requirements of the claimed product (see [0022] of MIZUNO, A coating layer comprising meta-type wholly aromatic polyamide and alumina particles is laminated on both sides of the obtained polyethylene resin porous membrane, to yield a non-water-based separator for a rechargeable battery; see [0099]-[0100] of Applicant’s Specification, The obtained secondary dispersion liquid (aromatic polyamide and alumina particles) was applied to both surfaces of a polyethylene porous substrate), MIZUNO’s composition is considered to inherently provide the same predictable property regarding “wherein a difference between a shutdown temperature and a meltdown temperature (shutdown temperature - meltdown temperature) is 70°C or higher”, and the property regarding “wherein a difference between a shutdown temperature and a meltdown temperature (shutdown temperature - meltdown temperature) is 70°C or higher” would obviously have been present in 

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 9.
	MIZUNO teaches a secondary battery separator (see the battery separator obtained by laminating a modified porous layer on the polyolefin porous membrane, see Abstract; [0022] The battery separator of embodiments of the present invention can be used in nickel-metal hydride batteries, nickel-cadmium batteries, nickel-zinc batteries, silver-zinc batteries, rechargeable batteries such as lithium rechargeable batteries, lithium polymer rechargeable batteries and the like, which are secondary batteries) comprising the porous film according to claim 9 (see the rejection of claim 9).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.
	MIZUNO teaches a secondary battery (see the nickel-metal hydride batteries, nickel-cadmium batteries, nickel-zinc batteries, silver-zinc batteries, rechargeable batteries such as lithium rechargeable batteries, lithium polymer rechargeable batteries and the like, which are secondary batteries; [0022] The battery separator of embodiments of the present invention can be used in nickel-metal hydride batteries, nickel-cadmium batteries, nickel-zinc batteries, silver-zinc batteries, rechargeable batteries such as lithium rechargeable batteries, lithium polymer rechargeable batteries and the like, which are secondary batteries) comprising the secondary battery separator according to claim 15 (see the rejection of claims 9, 15).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726